       Case 3:20-cv-00299-PSH Document 19 Filed 08/26/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                           NORTHERN DIVISION



LATISHA E. OLSEN                                            PLAINTIFF


v.                       NO. 3:20-cv-00299 PSH


KILOLO KIJAKAZI, Acting Commissioner                     DEFENDANT
of the Social Security Administration



                               JUDGMENT


     Pursuant to the Memorandum Opinion and Order entered this day,

judgment is entered for the Acting Commissioner of the Social Security

Administration.

     IT IS SO ORDERED this 26th day of August, 2021.




                                  __________________________________
                                    UNITED STATES MAGISTRATE JUDGE
